Per Curiam,
An examination of this somewhat voluminous record has not-convinced us that either of the specifications of error should be sustained. The testimony bearing on the questions of fact, involved in the issue, was sufficient to justify the learned trial judge in submitting the case to the jury. There was therefore-no error in refusing to charge as requested in appellant’s tenth point, that under all the evidence the verdict must be in her favor. Nor do we think that upon the whole case there was any error in entering the decree complained of in the last specification.
Decree affirmed and appeal dismissed with costs to be paid by appellant.